          Case 1:20-cv-02148-LLS Document 11 Filed 09/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID O’KANE,
                           Plaintiff,
                    -against-
                                                                       20-CV-2148 (LLS)
NEW YORK STATE DEPARTMENT OF
CORRECTIONAL SERVICE; THE LEGAL                                              ORDER
AID SOCIETY; RICHARD DeSLOM; JANE
DOE, Parole Officer,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, proceeding pro se and in forma pauperis, brings this action under 42 U.S.C.

§ 1983. By order dated July 10, 2020, the Court directed Plaintiff to amend his complaint to cure

its deficiencies. (ECF No. 7.) On September 1, 2020, Plaintiff submitted an application to request

pro bono counsel. (ECF No. 9.)

       The factors to be considered in ruling on an indigent plaintiff’s motion for pro bono

counsel include the merits of the case, the plaintiff’s efforts to obtain a lawyer, and the plaintiff’s

ability to gather the facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti

Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir.

1986). Of these, the merits are “[t]he factor [that] command[s] the most attention.” Cooper, 877

F.2d at 172. And even if a court does believe that a litigant should have a free lawyer, under the

in forma pauperis statute, a court has no authority to “appoint” counsel, but instead, may only

“request” that an attorney volunteer to represent a litigant. Mallard v. U.S. Dist. Court for the S.

Dist. of Iowa, 490 U.S. 296, 301-10 (1989).

       Because it is too early in the proceedings for the Court to assess the merits of this action,

the Court denies Plaintiff’s motion for pro bono counsel without prejudice to Plaintiff’s filing a
           Case 1:20-cv-02148-LLS Document 11 Filed 09/02/20 Page 2 of 3




new application for the Court to request pro bono counsel at a later date. The Court grants

Plaintiff an extension of time to comply with the July 10, 2020 order to amend.

         Plaintiff may wish to consider contacting the New York Legal Assistance Group’s

(NYLAG) Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free

legal clinic staffed by attorneys and paralegals to assist those who are representing themselves in

civil lawsuits in this Court. They may be able to help Plaintiff amend his pleading. A copy of the

flyer with details of the clinic is attached to this order. The clinic is currently only available by

telephone.

                                            CONCLUSION

         The Court denies Plaintiff’s motion for pro bono counsel without prejudice, and the Clerk

of Court is directed to terminate it (ECF 9.)

         Plaintiff is directed to file an amended complaint that complies with the July 10, 2020

order. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit within

sixty days of the date of this order, caption the document as an “Amended Complaint,” and label

the document with docket number 20-CV-2148 (LLS). No summons will issue at this time. If

Plaintiff fails to comply within the time allowed, and he cannot show good cause to excuse such

failure, the complaint will be dismissed.

         Plaintiff has consented to electronic service of court documents.

SO ORDERED.

Dated:     September 1, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   2
                 Case 1:20-cv-02148-LLS Document 11 Filed 09/02/20 Page 3 of 3


                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                                Open Wednesday
appointments only. The clinic does                                           12 p.m. - 4 p.m.
not offer assistance over the phone                                Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
